ORDER

PER CURIAM.
Alphonso Jones (“Movant”) appeals the denial of his Rule 29.15 motion for postcon-viction relief after an evidentiary hearing. We previously affirmed Movant’s convictions for murder in the first degree, Section 565.020 RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994, in State v. Jones, 959 S.W.2d 829, 831 (Mo.App.1997).
We have reviewed the record and find the claims of error are without merit; the judgment of the motion court is based on findings of fact that are not clearly erroneous. Rule 29.15(k). An opinion would have no precedential value nor serve any jurisprudential purpose. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 84.16(b).